
	

115 S2270 IS: Mitigating the Methamphetamine Epidemic and Promoting Tribal Health Act
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2270
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Mr. Daines (for himself, Ms. Harris, Mr. Merkley, Ms. Klobuchar, Ms. Murkowski, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To make improvements to the account for the State response to the opioid abuse crisis to improve
			 tribal health.
	
	
		1.Short title
 This Act may be cited as the Mitigating the Methamphetamine Epidemic and Promoting Tribal Health Act or the Mitigating METH Act.
 2.Account for the State response to the opioid abuse crisisSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting and Tribal after State; (B)in paragraph (2)(A)(ii), by striking $500,000,000 and inserting $525,000,000; and
 (C)in paragraph (3)(B), by inserting and Tribal after State; (2)in subsection (c)—
 (A)in paragraph (1)— (i)in the paragraph heading, by striking State response to the opioid and inserting state and tribal response to the opioid;
 (ii)in the first sentence, by inserting and Indian tribes and Tribal organizations (as the terms ‘Indian tribes’ and ‘tribal organizations’ are defined in the Indian Self-Determination and Education Assistance Act) after grants to States; and
 (iii)in the second sentence, by inserting and Tribes after States each place that such term appears; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A)— (I)by inserting , Tribe, or Tribal organization after to a State;
 (II)by inserting or Tribal after by the State; and (III)by inserting or by a Tribe or Tribal organization after et seq.);
 (ii)in subparagraph (A), by inserting and Tribal after State; (iii)in subparagraph (E), by inserting or Tribe after as the State; and
 (C)by adding at the end the following:  (3)Other substancesA State or Indian tribe may use grants awarded under this section for prevention and treatment of the use of other substances such as methamphetamine, if the use of such other substances is determined by the State or tribe to have a substantial public health impact on the State or tribe.; and
 (3)in subsection (d), by inserting , Tribe, or tribal organization after A State.  